—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 28, 1985 (People v Symes, 111 AD2d 417), affirming a judgment of the County Court, Nassau County, rendered January 20, 1982, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Sullivan and Thompson, JJ., concur.